SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BANCORP RHODE ISLAND, INC. (Exact name of registrant as specified in its charter) Rhode Island 05-0509802 (State or other jurisdiction of incorporation or organization) I.R.S. Employer Identification No.) One Turks Head Place, Providence, Rhode Island (Address of Principal Executive Offices) (Zip Code) Amended and Restated Non-Employee Directors Stock Plan (Full title of the plans) Merrill W. Sherman, President Bancorp Rhode Island, Inc.
